     Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 1 of 6. PageID #: 101




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE   NO.: 3:   19 CR 4
                                                  )
                Plaintifi                         )   JUDGE JAMES G. CARR
                                                  )
                                                  )
                                                  )
 ELIZABETH R. LECRON,                             )   PROl'ECTIVE ORDER
                                                  )
                Defendant.                        )

       Upon unopposed motion ofthe govemment and for good cause shown, pursuant to Rule

l6(d)(1) ofthe Federal Rules of Criminal Procedure, the Court hereby issues this protective

order applicable to the disclosure ofdiscovery materials to Defendant by the govemment.

Counsel for the parties have signed below acknowledging their agreement with and

understanding ofthe terms of this protective order:

       1.      Discovery materials provided by the govemment to counsel for Defendant may

only be disclosed to Defendant, counsel for Defendant, members of defense counsel's firm,

designated defense team members (inctuding defense investigators, experts, or consultants),
                                                                                            or

potential defense witnesses as part of preparation for testimony at trial. Such persons may view

and examine the above-described documents, which are to remain in the sole
                                                                           custody ofcounsel


forDefendantortheirdesignatedagentsatalltimes.Anypersonswhovieworexamine

discoverymaterialspursuanttothisordershallbeprovidedwithacopyofthisorderandsignan
    Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 2 of 6. PageID #: 102



acknowledgement ofthis order (attached as Appendix A to this Order). All discovery materials

shall be stored in a secure place and manner such that only authorized persons have access to

them and a copy of this protective order shall be maintained with the discovery materials;

       2.      At no time shall discovery materials be disclosed to any other person not

authorized to receive disclosure under the terms ofthis Order;

       3.      All "sensitive information" shall   be redacted from any pleading, or any pleadings

that contain "sensitive information" shall be filed under seal until further order of the Court.

"Sensitive information" includes any personal identifuing information ("PII"), including, but not

limited to, individuals' home addresses, dates ofbirth, social security numbers, and bank/credit

card account numbers; information identifying a cooperating witness or confidential human

source, including but not limited to, the cooperating witness's or confidential human source's

name, home address, picture, or physical description; any information related to the actual or

cover identity ofan Under Cover Employee ("UCE'); and any other materials identified by the

govemment as containing sensitive information. The government will identifu and mark for

defense counsel any materials provided that contain sensitive information;

       4.      In addition to the other provisions ofthis Order, any information provided in

discovery about the actual or cover personal identifiers, including online identities, personas,

user rurmes, and account names, ofUnder Cover Employees ("UCEs") shall be handled as

follows:

               A.        The defendant and counsel (including any member ofthe defense team or

       person subject to this Order)   will not publicly disclose the actual or cover   names, or any


       other identiffing information, of any UCE in any pretrial filing or at any pretrial hearing

        in open court;




                                                   2
    Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 3 of 6. PageID #: 103



               B.        The defendant and counsel will not show or provide any declassified

       information about a UCE except to (i) members ofthe defense team (co-counsel,

       paralegals, investigators, translators, litigation support personnel, the defendant, and

       secretarial staf|; and (ii) experts retained to assist in the preparation of the defense.

       5.      Discovery materials may only be used to represent the individual client in the

above-captioned matter. They may not be provided to, shared with, or shown to anyone, for any

other purpose without authorization of the Court. None of the discovery materials shall be

disseminated to the media by the government or the defense;

       6.      Any objections by Defendant regarding the applicability ofthis Order to

discovery materials provided by the govemment and to the designation of specific discovery

materials as sensitive that cannot be resolved through consultation ofthe parties shall be brought

to the attention of the Court. No copying, distribution, dissemination, or action relative to such

materials that is inconsistent with this Order shall be taken by either party until such objection is

resolved by the Court;

       7.      At the conclusion ofcounsel's representation, or the conclusion ofproceedings in

this Court and on direct appeal, counsel for Defendant aglees to return to the govemment any

materials covered by this Order upon request ofthe govemment;

       8.      Leave ofCourt to deviate from the conditions ofthe Protective Order must be

requested in writing and filed under seal;

       9.      If Defendant obtains substitute counsel, defense counsel of record will not transfer

any discovery materials to substitute counsel until substitute counsel has been provided with a

copy of this Order and signed an acknowledgement ofthis Order; and




                                                  3
    Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 4 of 6. PageID #: 104



        9.     This Protective Order does not apply to information that remains classified.   All

classified information will be govemed by all applicable laws and rules applying to the

disclosure and handling of classified information, the Classified Information Procedures Act,   l8

U.S.C. App. 3 $ I et seq., and any Order of this Court'

        This Order will remain in effect until further order from the Court.

        IT IS SO ORDERED.



                                                      JUDGE JAMES G. CARR
                                                      UNITED STATES DISTRICT JUDGE


DATE:




                                                  4
  Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 5 of 6. PageID #: 105




                                        Acknowledeement

        By siping below, I agree that I havo read this document and agtee to abide by its terms..

By signing, Attorney for the Defendant avers that he or   she accepts   responsibility for ensuring

that everyone on his or her defense team will abide by all terms of this Protective Order.




COT]NSEL FOR THE UNITED STATES                        COLTNSEL FOR THE DEFENDANT




Miche     M.        ler
                                      /V
                                                      Donna Grill
                                                                    u-ftMl
Assistant United States Attorney                      Attomey for Elizabeth R. l,ecron


                          ltrt9                               I   A%
                                                      Date




                                                  5
  Case: 3:19-cr-00004-JGC Doc #: 16-1 Filed: 01/25/19 6 of 6. PageID #: 106




                                         APPENDIX A


                                       Acknowledgement

        By signing below, I agree that I have read the attach€d Fotective order and agee to abide

by its terms.



                                                    DATE

                                                                        -/?
                                                          I             q

                                                              -   aq-)t




                                                6
